DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/2021 has been entered.
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites the following limitations with features highlighted in combination with the other limitations of the claims most overcome the prior art of record:
“A method for controlling a data storage device, comprising the following acts performed by the data storage device: 
upon detecting a use of the data storage device by a user by connection to a computing device, determining whether the user corresponds to an identifier associated with a first user profile including access rights authorizing at least writing and reading of data in a memory of the data storage device; 
determining whether the user corresponds to the identifier associated with the first user profile and: 
in response to determining that the user corresponds to the identifier associated with the first user profile, controlling the use of the data storage device according to the first user profile, otherwise controlling the use of the data storage device according to a second user profile by default, the second user profile including access rights which, for all users not corresponding to the identifier associated with the first user profile, permit the writing of data in the memory of the data storage device and which prohibit at least the reading of data, in the memory of the data storage device, that were not previously written by the user.”
The most relevant prior art does not appear to teach or suggest the highlighted limitations in combination with the other recited limitations. The closest prior art is Chai et al. (US 2009/0300710 A1), Bentley (US 2013/0046741 A1) and Challener (US 2006/0195654 A1). Chai et al. teaches upon detecting a use of the storage device by a user, user authentication is performed and a comparison of a user ID is used to determine the access control rights associated with that use. The access rights are stored in an access rights list, and some user can have access rights to write to the storage device. However, Chai et al. did not teach that otherwise (when the user did not correspond to the first user profile), controlling the use of the storage device according to a second user profile by default, as Chai et al. stores more than two user profiles. Consequently, Chai et al. also does not teach the details associated with the second user profile, specifically, that writing of the data is permitted by reading of data not previously written by the user is prohibited. Bentley et al. teaches that if there is a request to access a file when the originator of the request is not the author/creator of the file, then the system indicates that the user isn’t authorized to access such a file. However, similarly to Chai et al., Bentley does not teach controlling the user of the data storage device according to a second user profile by default, and for all users not corresponding to the first user profile, to permit writing of data in the storage device and prohibit the read of data that was not previously written by the user. Challener teaches a memory storage such as an HDD can have an area that is dedicated as a write-only region, which permits the writing of data to, but not reading from, the write-only region. However similarly to Chai and Bentley, Challener does not disclose these access permissions being associated with any kind of user profile, nor that use of the storage device details to these access permissions. Thus, the prior art, neither individually nor in combination, teaches the entirety of the limitations set forth above. 

Claim 13 recites subject matter substantially similar to that as recited in claim 1, and thus, is found to be allowable for the reasons discussed supra. Claim 14 depends upon claim 13, and thus, is allowable for at least the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE WEI whose telephone number is (571)270-0067.  The examiner can normally be reached on Mon - Thurs (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, REGINALD BRAGDON can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/JANE WEI/            Primary Examiner, Art Unit 2139